Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 1 of 18 PageID 4517



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION
                             CASE NUMBER: 8:17-cv-03066-MSS-TGW

 CHERYL STAPLE,

        Plaintiff,

 v.

 NORTHWESTERN MUTUAL
 LIFE INSURANCE COMPANY,

       Defendant,
 __________________________________/
 NORTHWESTERN MUTUAL
 LIFE INSURANCE COMPANY,

        Counter-Plaintiff,
 v.

 ESTATE OF DESMOND H. STAPLE and
 CHERYL STAPLE,

       Counter-Defendant,
  __________________________________/

                PLAINTIFF/COUNTER-DEFENDANT CHERYL STAPLE’S
                  MEMORANDUM IN OPPOSITION TO DEFENDANT’S
                   MOTION TO EXCLUDE PLAINTIFF’S EXPERTS

        Plaintiff, CHERYL STAPLE, responds in opposition to Defendant’s Daubert Motion to

 Exclude Plaintiff’s Experts, as follows:

 I.     Introduction

        Plaintiff filed the instant action against Northwestern Mutual Insurance Company (NM)

 seeking benefits under four policies of life insurance issued by NM on the life of Plaintiff’s

 husband, Desmond Staple. Plaintiff’s prima facie case is undisputed – NM issued the insurance

 policies and Mr. Staple is deceased. In order to avoid liability under the policies, NM advances
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 2 of 18 PageID 4518



 two affirmative theories: (1) that Mr. Staple committed suicide; and (2) that the last and largest

 ($3 million) of the three policies should be rescinded based on alleged misrepresentations in the

 application. NM bears the burden of proof on both issues.

 II.    Suicide

        Not only does NM have the burden to prove that Mr. Staple’s death was caused by suicide,

 Florida law presumes his death was not caused by suicide. New York Life Ins. Co. v. Satcher, 12

 So. 2d 108, 108 (Fla. 1943). In cases such as this, “when the defendant comes forward with a plea

 of suicide, [the insurer] must prove it beyond a reasonable doubt just as he would the defense in

 a criminal case. The evidence must exclude every other reasonable hypothesis of death.” Id.

 (emphasis added). “When [the defendant] came forward with its plea of suicide it assumed the

 burden of proving it beyond a reasonable doubt to the exclusion of every other reasonable

 hypothesis of death.” Vendola v. S. Bell Tel. & Tel. Co., 474 So. 2d 275, 280 (Fla. 4th DCA 1985)

 (emphasis added). In sum, NM carries a heavy burden, i.e., to prove that Mr. Staple committed

 suicide to the exclusion of “every other reasonable hypothesis of death.” Satcher, 12 So. 2d at 108.

 Put another way, Plaintiff need only identify a “reasonable hypothesis” of death which cannot be

 excluded by NM “beyond a reasonable doubt.” Id.

        It is precisely because of its heavy burden of proof that NM cannot admit the possibility

 that there are competing viewpoints concerning the manner of Mr. Staple’s death. This is also why

 NM’s motion practice has devolved into personal attacks on Plaintiff’s counsel and challenges to

 all contrary expert opinions; NM must discredit anyone who advances a contrary, reasonable

 explanation for the manner of Mr. Staple’s untimely death. For NM to meet its burden, it must

 convince this Court and the trier of fact that its single expert, Kennon Heard, M.D., has the only

 valid opinion concerning the manner of Mr. Staple’s death. Hence, it argues:




                                                  2
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 3 of 18 PageID 4519



         [N]one of Plaintiff’s Experts is (or even claims to be) an expert in the field of
         toxicology, the only ‘scientific’ issue relevant to this case.

 (Doc 59, at 3-4) (emphasis added). In this fashion, NM attempts to narrowly circumscribe the issue

 in this case to acetaminophen toxicology; as explained above, this is an invention born of necessity,

 particularly since Dr. Heard excluded consideration of psychiatric or social indicators of suicide

 (including motive to take his own life), explanation of co-ingested medications, pre-existing liver

 conditions, or behavior of Mr. Staple inconsistent with an attempt to take his own life.

         The instant motion should be viewed in light of NM’s heavy burden to exclude any other

 reasonable hypothesis of death other than suicide. Plaintiff’s burden is very slight; to demonstrate

 a reasonable hypothesis inconsistent with suicide. NM’s instant problem is that Plaintiff’s experts

 opine that the toxicology data, standing alone, is insufficient to reach a conclusion about Mr.

 Staple’s manner of death; such opinions are not only helpful to the trier of fact but are equally, if

 not more, valid opinions than that of Dr. Heard based upon the limited available information and

 relevant limitations in the field of medical science. Certainly, NM has shown no reason to exclude

 them.

 III.    Plaintiff’s Alternative Hypotheses

         It is undisputed that Mr. Staple died from liver failure caused by an overdose of

 acetaminophen. However, how and why Mr. Staple arrived at this condition is simply unknown.

 Plaintiff suggests that NM’s theory of suicide, while constituting one possible explanation,

 ultimately suffers from a fatal lack of proof, both scientifically and factually. Before addressing

 the medical testimony, some background is warranted.

         Mr. Staple was married to Mrs. Staple and had a beautiful home in which he and his wife

 lived with their four children, Sara, Chloe, and twins Desmond, Jr. and Benjamin, ages at the

 time of his death of twelve, seven, and two and one-half, respectively. On March 13, 2016, the



                                                   3
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 4 of 18 PageID 4520



 day before he was found unconscious in a Walmart parking lot, he was in the finals steps of

 opening his second location of “Mama Winnies Caribbean Kitchen.” The day before being

 found in his car, Mr. Staple called and texted several people, including a friend with restaurant-

 related experience he was recruiting to bring to Tampa for the new restaurant location. Mr.

 Staple communicated with his sister to tell her he would be coming over later that evening for

 dinner. He also contacted the family babysitter to advise that would pick up the boys, Desmond,

 Jr. and Benji, later than originally planned. Mr. Staple was a religious man (and “pro-life”) who

 was inseparable from his Bible, which he carried everywhere, and which was found in his car.

        Mr. Staple would never make it to his sister’s house nor would he make it to pick up the

 boys. Instead, the videotape from Walmart shows Mr. Staple entering the building and purchasing

 new clothes to wear since he had vomited on himself and in his car. He was seen vomiting in the

 clothing department and ultimately returning to his car, where he eventually lost consciousness.

 The video shows him remaining in the car until he was found unconscious, the next day, March

 14, 2019. He remained unconscious until he was taken to the hospital, where he would remain

 alive but unconscious until he passed away on March 16, 2016, at 8:00am. His death was

 associated with liver failure from a toxic dose(s) of acetaminophen and acetaminophen-based

 medications with opioids he had been taking over the past week. At his autopsy, Associate Medical

 Examiner Dr. Sally Strauch Rivers would opine his cause of death was Fulminant Hepatic Necrosis

 due to Acetaminophen Poisoning.

        While NM posits the existence of “factual absolutes” and “medical impossibilities,” there

 are very real disputes in both the facts and the expert opinions surrounding the manner of Mr.

 Staple’s death. The most obvious and glaring issue is that there is no direct evidence of suicide

 (e.g. no suicide note, no known plan to commit suicide, no threat of suicide made to others, no




                                                  4
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 5 of 18 PageID 4521



 obvious pre-planning of death, etc.). There is also the fact that a week prior to his discovery at

 Walmart, Mr. Staple sought treatment at the Emergency Room1 complaining of lower quadrant,

 “flank” pain of unknown etiology; on March 7, 2016, following a CT Scan, he was discharged and

 prescribed two medications: a non-narcotic (ibuprofen) and Percocet (acetaminophen plus an

 opioid). Mr. Staple filled these prescriptions two days later, presumably still suffering from the

 pain which led him to the ER. Other than the 11 Percocet pills purchased at Walgreens on March

 9, 2016, no other evidence of Tylenol or acetaminophen-based medication purchases has been

 discovered by either party. No evidence of Mr. Staple’s actual consumption of Tylenol or

 acetaminophen-based medications has been discovered by either party.2 It is unknown how many

 of the 11 Percocet pills were consumed between March 9 and March 13 but the ibuprofen was

 discovered in the trunk of the car.

        The absence of information regarding Mr. Staple’s actual dosing swings open the door for

 expert opinion. NM’s expert, Dr. Heard, opines that Mr. Staple’s presentation is “consistent with

 a single large ingestion of acetaminophen” occurring approximately 16-30 hours before he

 presented to the hospital. Without consideration of Mr. Staple’s intent or social history, Dr. Heard

 proclaims that his death must have been suicide. However, Plaintiff’s experts have a different view

 about what is possible or probable. Vernard I. Adams, M.D., a forensic pathologist and former

 Chief Medical Examiner of Hillsborough County from 1991 to 2012, opined that Mr. Staple’s

 presentation is also “consistent” with him taking multiple doses over time, i.e., a “staggered

 overdose” reached by accident and without the intention to inflict self-harm. Dr. Adams adds, “[i]n



 1
   It is unknown whether Mr. Staple was given Tylenol while in the ER, but Tylenol has always
 been touted as the “pain reliever hospitals use most” and there is no question that Mr. Staple was
 prescribed acetaminophen upon discharge.
 2
   NM claims that it is undisputed that Mr. Staple took over 112 acetaminophen pills and the bottle
 of pills is missing. (Doc. 59, at 9) There is no evidence of these facts, only Dr. Heard’s opinion.

                                                  5
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 6 of 18 PageID 4522



 reality, there is no way to determine the dosing from the blood concentrations.”3 He concludes that

 the correct approach to determining the manner of death is to evaluate the patient’s history and

 circumstances first and then determine whether the laboratory data supports the resulting

 hypothesis. He opined that the manner of death was accident and that “accident is not only a

 reasonable possibility but, based on the circumstances, is more likely than suicide.”4

        Dr. Heard was questioned regarding the staggered overdose theory supported by Drs.

 Adams and Lenchus. He testified, in pertinent part:

        Q. Can you tell within a reasonable degree of medical certainty whether or not at
        the time he took his single large ingestion as you call it whether he had previously
        poisoned himself with a staggered overdose?

        A. I cannot.

 (November 1, 2018 Deposition of Kenneth Heard, p. 19, line 25; p. 20, lines 1-5, attached as

 Exhibit 1). As was apparent throughout Dr. Heard’s deposition, the entirety of his opinions rests

 on the toxicology report showing the concentration of acetaminophen in Mr. Staple’s system. But

 he cannot tell when the acetaminophen was ingested; in what manner it was ingested, pill, liquid,

 etc.; what type of medication containing the acetaminophen was consumed, such as Pepto-Bismol,




 3
   According to Dr. Heard, little was known about any dosing he had undertaken with the
 prescription medications or with any other over-the-counter acetaminophen or non-
 acetaminophen medications. When he arrived at the hospital where he would eventually die, his
 blood chemistry reflected a high level of acetaminophen but also a high level of other OTC
 medications. His level of salicylates was exceptionally high, a phenomenon explained by Dr.
 Heard as either co-ingestion of aspirin or “laboratory error.” Of course, Mr. Staple could have
 ingested salicylates by taking Pepto-Bismol, for example, a medication often taken for lower
 quadrant pain and containing salicylates. The speculation as to what medications Mr. Staple took,
 in what doses, and at what times is endless.
 4
   NM makes a big deal about the fact that Dr. Adams downgraded his opinion from “more likely
 than not” accidental to “reasonable possibility” of accidental after learning of errors in the history
 he was provided. He maintained, however, that the true explanation remains unknowable due to
 insufficient investigation and data and errors in the medical records. NM makes little effort to
 explain why Dr. Adams would be prohibited from giving that opinion.

                                                   6
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 7 of 18 PageID 4523



 Tylenol, etc.; or whether his liver was correctly processing the acetaminophen in the days leading

 up to his death. Dr. Adams points out that Dr. Heard’s testimony and report do not state that Mr.

 Staple’s consumption of acetaminophen took place in a large single dose to a reasonable degree of

 medical certainty. (Dr. Heard’s Report, p. 3; Dr. Adams Supplemental Report, p. 1). Rather, he

 merely opined it was consistent with a large single dose. (Dr. Heard’s Report, p. 3). Clearly, this

 does not exclude the hypothesis set forth by Drs. Adams and Lenchus.

            NM’s Daubert motion seeks to strike all of Plaintiff’s experts; it should be denied because

 (1) NM’s relevance argument is based primarily upon its own, subjective interpretation of facts;

 (2) the facts presented in the first four pages of the motion represent nothing more than NM’s

 subjective, argumentative, “most-favorable-to-it” interpretation of facts and data, virtually all of

 which is subject to other, valid interpretations, none of which point to Mr. Staple committing

 suicide; (3) each of the experts engaged by Plaintiff base their opinions on objective, scientific

 criteria grounded in methods and procedures of science, which are the same or similar to those

 experts relied upon by NM. In simple terms, NM’s “Daubert” motion is not a Daubert motion at

 all but instead constitutes factually-based critiques and arguments looking more like cross-

 examination and not an attack on the soundness of the science relied upon by the experts. The

 evidence shows no suicidal ideation and instead an accidental death associated with

 acetaminophen ingestion, an accident which occurs with frightening regularity in the United

 States.5




 5
  Acetaminophen has been referred to as "the Most Dangerous Drug Every Made," accounting for
 about 50,000 emergency room visits, and 25,000 hospitalizations yearly. Analysis of national
 mortality files shows about 450 deaths occur each year from acetaminophen-associated overdoses,
 100 of which are intentional. Aric Hausknecht, M.D. July 30, 2017.
 https://www.acsh.org/news/2017/09/11/tylenol-far-most-dangerous-drug-ever-made-11711.

                                                     7
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 8 of 18 PageID 4524



         As reflected below, the determination of whether NM can overcome the legal presumption

 against suicide requires consideration of a much broader spectrum of facts, not merely an opinion

 based entirely on a single value in a blood draw ("860 mg/L means suicide"). 6 Instead, there is a

 multitude of issues raised by the data, triggering many questions: What was Desmond Staple’s

 state of mind leading up the date of his discovery in a Walmart parking lot? What was he doing

 immediately before he lost consciousness? When, where, and how much acetaminophen did he

 dose?    Was he taking multiple medications not realizing that more than one contained

 acetaminophen? Why would a man deliberately take his own life using a method of suicide that

 would take him more than three days to die, in a horrible, painful way? Did he have nothing to

 say to his wife or four children such that he couldn’t leave a suicide note? Were there any

 indications he wanted to take his own life? Did Mr. Staple metabolize acetaminophen in an

 expected way or could he have had pre-existing liver disease? These questions, and others, require

 the participation of a broad spectrum of experts, including experts capable of identifying suicide

 risks, an expert to describe the progression of acetaminophen toxicity, and an expert in determining

 the causes and manner of death. In the end, whether Mr. Staple committed suicide is, at worst, the

 province of the jury, aided by appropriate medical experts, and not the province of the Court to

 decide in a blanket Daubert challenge focusing on the relevance and not scientific strength of the

 opinions.

 IV.     Each of Plaintiff’s experts are highly qualified in their fields to render relevant,
         reliable, helpful, and admissible opinions



 6
  The proposition that "it's only about toxicology," even contradicts the statements and argument
 made by NM in its recent Motion for Summary Judgment. In its motion, it argues from a
 broader spectrum of data, including "the medical evidence, in this case, made up of Mr. Staple's
 emergency room visit one (1) week before his hospitalization, the Medical Examiner's findings,
 and the toxicology results," which NM argues baldly that "standing alone" establishes suicide
 (Defendant's Motion for Summary Judgment, [Doc. 62], at 9).

                                                  8
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 9 of 18 PageID 4525



         A.      The expert testimony demonstrating Mr. Staple's death as accidental meets the
                 standards under Daubert.

         The Federal Rules of Evidence and the Supreme Court’s decisions in Daubert v. Merrell

 Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and Kumho Tire Co. v. Carmichael, 526 U.S.

 137 (1999), require the trial judge, as a “gatekeeper” to determine whether an expert’s testimony

 is reliable and relevant. Fed. R. Evid. 702; Daubert, 509 U.S. at 598; Kuhmo Tire Co., 526 U.S.

 at 141.7 Under Federal Rule of Evidence 702, an expert opinion must satisfy three prerequisites

 before being admitted. First, the expert must be adequately qualified by virtue of "knowledge,

 skill, experience, training, and education," which is sufficiently related to the particular subjects at

 issue in the case. Federal Rule of Evidence 702; see, e.g., Cooper v. Lab Corp. of Am. Holdings,

 Inc., 150 F3d 376, 380 (4th Cir. 1998). Second, the expert’s opinion must assist “the trier of fact

 to understand the evidence or to determine a fact in issue. Fed. R. Evid. 702(a). If the opinion

 “does not relate to any issue in the case,” it is “not relevant and ergo not helpful.” Daubert, 509

 U.S. at 591. The question is “one of ‘fit,’ a quality that ‘is not always obvious.” Id. Third, the

 expert's opinion and methodology must be reliable, and the expert must reliably apply the

 methodology to the facts of the case. Daubert, 509 U.S. at 592-93.

         In determining the reliability of an expert opinion, Daubert provides the following factors

 for consideration: “(1) whether a theory or technique can be or has been tested; (2) whether it has

 been subjected to peer review or publication; (3) whether a technique has a high known or potential

 rate of error and whether there are standards controlling its operation; and (4) whether the theory

 or technique enjoys general acceptance within a relevant scientific community.” Smith & Nephew,

 Inc., 259 F.3d at 199 (citing Daubert, 509 U.S. at 592-94). These factors are "neither definitive



 7
  Federal law governs the admissibility of expert testimony in diversity actions. See, e.g., 429
 F.3d 469, 476 (4th Cir. 2005).

                                                    9
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 10 of 18 PageID 4526



  nor exhaustive." Id. at 199-200. In light of the variability of the analysis, “the trial judge must

  have considerable leeway in deciding in a particular case how to go about determining whether

  particular expert testimony is reliable.” Kuhmo Tire Co., 526 U.S. at 152.

          B.     Much of Plaintiff’s experts’ testimony addresses the errors, omissions, and
  limitations within the evidence proffered by NM

         The presumption against suicide stands until overcome by evidence sufficient to outweigh

  it. In its examination of the foundation for suicidal ideation, the Florida Supreme Court held when

  examining the question of an individual’s death as being accidental or intentional:

         [a] determination, such as the presence or absence of motive, physical facts
         surrounding the death, place where the body was found, its position, the presence
         or absence of powder marks when death was caused by firearms, the habits and
         temperament of the insured, his domestic and social environment, as well as
         pecuniary circumstances.

  Kincaid v. World Ins. Co., 157 So.2d 517, 523 (Fla. 1963). The experts designated by Plaintiff do

  not ignore these factors (as does Dr. Heard) but instead place the laboratory data into a proper

  context. NM’s claim that the toxicology data is the only information in the case is simply contrary

  to Florida law; the physical facts surrounding the death are only one piece of the puzzle.

         1.      Jamie Fernandez, MD, Chief of Psychiatry, Memorial Hospital, Tampa.

         Dr. Jamie Fernandez, a Board-Certified Psychiatrist and Chief of Psychiatry at Memorial

  Hospital, in Tampa, concluded that Mr. Staple’s death was consistent with an accidental ingestion

  of medication. (Doc. 59-6) She has conducted at least a hundred chart reviews in which suicide

  was considered the manner of death and has evaluated hundreds of patients for safety in the context

  of suicidal ideation. (Doc. 59-6, at 3) She is the sole mental health professional asked to consider

  the facts and circumstances surrounding Mr. Staple’s life and death to opine on the issue of suicide.

  As an initial matter, and contrary to the unsupported assertions of NM’s lawyers, Dr. Fernandez




                                                   10
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 11 of 18 PageID 4527



  clearly opined that “it is not possible to conclude that suicide is the manner of death based upon

  toxicology and histology alone.” (Doc. 59-6, at 5)

         As a psychiatrist, Dr. Fernandez also well understands how elevated levels of

  acetaminophen in the blood can impact an individual's mental state. This is not a "mere

  possibility"; Mr. Staple's medical records record that he was encephalopathic -- an inflammation

  of the nervous systems resulting from a supra-therapeutic dose of acetaminophen. (Doc. 59-6, at

  3). Contrary to NM’s unsupported statements, Dr. Fernandez’s opinions are not “pure speculation”

  but instead are based upon record evidence (the St. Joseph’s records clearly state that he had toxic

  encephalopathy, the condition examined by Dr. Fernandez). Dr. Fernandez described how being

  encephalopathic in the days before his presentation at the Walmart could easily have gone

  undetected and may have caused him to suffer from confusion about his medical state and the

  medicines he was using. She also addresses fundamental flaws in the medical and autopsy records

  regarding conclusions reached about Mr. Staple’s intent or state of mind based on insufficient,

  incorrect, and biased data.

         Dr. Fernandez further addresses a litany of social factors and data from the scene regarding

  Mr. Staple that weigh against suicide. Dr. Fernandez attacks the methodology and opinions of both

  Dr. Heard and Dr. River, the Associate Medical Examiner, rejecting the notion that suicidal intent

  can be based upon “toxicology and histology” alone. Contrary to NM’s reliance on a toxicologist

  who determined “manner of death” based upon blood concentration alone (“he must have wanted

  to die, if it was this high”), courts have on multiple occasions found that a psychiatrist is well




                                                  11
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 12 of 18 PageID 4528



  qualified to offer opinions regarding an individual’s likelihood of committing suicide. See, e.g.,

  Floyd v. United States, 2010 U.S. Dist. LEXIS 125247 (M.D. Ala, November 26, 2010, at *31).8

         Dr. Fernandez also addresses the lack of reliability of conclusions contained in Mr. Staple’s

  medical records based upon incomplete or non-existent social history. In short, NM fails to identify

  how or why Dr. Fernandez’s opinions are unreliable, unhelpful, or otherwise inadmissible, save

  and except its disagreement with them and talismanic reliance on toxicology data. She is a well-

  qualified psychiatrist and expert in dealing with suicidal patients. Her opinions are based upon the

  medical presentation and a proper history of the decedent. They are relevant, helpful, go to matters

  beyond the ordinary understanding of lay people, and are based upon reliable methods reliably

  applied. NM has not shown otherwise.

         2.      Vernard I. Adams, MD, Former Chief Medical Examiner, Hillsborough County,
  Florida.

         Dr. Vernard Adams was the former Chief Medical Examiner for Hillsborough County,

  Florida, and has conducted more than 6,800 autopsies, including physical examinations of

  individuals for purpose of establishing manner of death. He directly rebuts AME Dr. River, who

  is relied upon and quoted regularly by NM; Dr. Adams rejects the opinion that Mr. Staple’s death

  must have been intentional. Dr. Adams reviewed the complete medical documents, including the

  materials gathered from the days preceding his discovery in his car. AME Dr. River did not review

  the medical records from FHC Hospital from March 7, 2016 and admits she was unaware that Mr.

  Staple had been prescribed an acetaminophen-based pain medication or that he was suffering from

  flank pain. She also largely parroted assertions from the medical records and made unwarranted




  8
   On the other hand, NM has not offered a single case where a toxicologist was admitted as an
  expert to opine whether an individual had the state of mind for suicide based on a toxicology value.

                                                  12
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 13 of 18 PageID 4529



  assumptions, all as pointed out by Dr. Adams. Certainly, if NM intends to present the Assistant

  Medical Examiner’s conclusions then Dr. Adams’ opinion directly rebuts it.

         As with all of Plaintiff’s highly-qualified experts, Dr. Adams rejects sole reliance on

  toxicology levels to support suicide. Instead, based upon the standard of care for a medical

  examiner, Dr. Adams identifies other, equally plausible explanations for how Mr. Staple may have

  reached the level of 860 mg/L in his blood that do not involve an intent of self-harm. His opinions

  are specific, credible, and highly relevant to the issues in the case.

         NM focuses on a supposed mistake or misrepresentation about whether pill bottles were

  found in the car. NM points to the discovery of an “ibuprofen” pill bottle in the car, a totally

  irrelevant construct given that Mr. Staple did not overdose on ibuprofen. Clearly, the investigative

  reports and comments of Dr. Adams and Plaintiff’s counsel were pointing to the absence of pill

  bottles with acetaminophen as the relevant fact in the case. This is entirely a red herring.

         NM next focuses on an error in how many shirts Mr. Staple purchased at Walmart. Indeed,

  Dr. Adams noted that the purchase of three shirts was inconsistent with someone trying to kill

  himself. However, that fact only bolstered his opinion based upon the medical evidence and other

  information he reviewed. The fact that he only purchased one shirt, not three, does not establish

  suicide nor undermine Dr. Adams’ opinion that the manner of death was inconclusive. It only

  tends to weaken his ability to affirmatively rule out suicide. This is hardly a reason to throw the

  baby out with the bathwater, as NM seeks to do.

         In short, Dr. Adams’ opinion is reliable, helpful, and drawn from a lifetime of experience

  in determining the causes and manners of unexplained deaths. NM’s nitpicking attack on Dr.

  Adams is simply unavailing.




                                                    13
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 14 of 18 PageID 4530



  3.     Josh Lenchus, D.O., RPh., FACP, SFHM

         Dr. Lenchus is an Internal Medicine Doctor and a Registered Pharmacist; he examined the

  phases of toxicity that were observable in the data, both in the medical records and the information

  regarding Mr. Staple's behavior and presentation at Walmart. He described the three phases of

  acetaminophen toxicity, which includes (a) Phase 1: 30 minutes to 24 hours post-ingestion; (b)

  Phase 2: 18-72 hours post-ingestion, and (c) Phase 3: 72-96 hours post-ingestion. He identifies

  the specific values extracted from Mr. Staple’s medical records, as well as examined the state of

  Mr. Staple’s toxicity at Walmart, where he is observed on the video vomiting at a known time of

  day.

         Contrary to the statements in NM’s memorandum, Dr. Lenchus does not speak in terms of

  “mere possibilities” but instead identifies the lack of sufficient data to reach any particular

  conclusion about Mr. Staple’s state of mind. He did not state that “staggered overdose is a mere

  possibility” as much as he opined that it would be a mistake to presume suicide. At bottom, Dr.

  Lenchus explains that there is no real data in the medical record that would enable one to

  distinguish between an intentional ingestion or an accidental staggered overdose, particularly

  given the lack of data regarding his levels in the days preceding his trip to the Walmart. He testified

  that there is not enough information to exclude a staggered overdose, leaving the notion of

  intentional overdose a “mere possibility” in itself. He suggests the strong possibility that it was an

  unintentional overdose, which he defines as “an ingested overdose absent the objective of self-

  harm,” in light of obvious co-ingestion of other medications and self-medication efforts Mr. Staple

  must have been making.




                                                    14
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 15 of 18 PageID 4531



  4.     Stephen T. Gerrish, MD, MPH, Gastroenterologist/Hepatologist

         Dr. Gerrish, among other things a hepatologist (liver physician), does not base his opinions

  upon “mere possibilities” but instead examined the available data. He too rejected Dr. Heard’s

  interpretation of the toxicology level as the only possible interpretation, because Dr. Heard failed

  to account for multiple variables which could impact the calculus.9 Dr. Gerrish offers multiple,

  alternative explanations for why the toxicology number was so high, some of which are not

  consistent with an intent to take his own life. For example, Dr. Gerrish points to Mr. Staple’s

  behavior at Walmart and suggests that he may already have been encephalopathic as a result of

  chronic supratherapeutic dosing over several days in an attempt to address his documented but

  unexplained flank pain. A person with such encephalopathy might ingest more medication out of

  confusion or mistake. Similarly, Dr. Gerrish addresses the effects of chronic liver disease, genetic

  variability in acetaminophen metabolism, renal failure, and chronic fibrosis on his toxicology

  level. He notes the “flank pain” and salicylate toxicity as well, factors unexplained by Dr. Heard.

  In short, Dr. Gerrish opines that the intent of ingestion and time course of ingestion cannot be

  established from the presence of the significantly elevated acetaminophen level in Mr. Staple

  system.

                 5.      Robert A. Beverly, Insurance Consultant

         NM also       counterclaimed    against   Mr.   Staple’s estate and      Plaintiff alleging

  misrepresentations based upon the insurance application. To support its claims, NM advances the

  testimony of Tim Labecki, a witness not involved in either the application or the underwriting




  9
   NM admits that “neither the Medical Examiner (Selly Rivers, MD), and the County's Chief
  Forensic Toxicologist (Julia Pearson, Ph.D.) nor NM’s retained toxicologist (Kennon Heard,
  MD) could recall seeing a higher level in their many years of experience in dealing with Tylenol
  overdoses.” (Motion for Summary Judgment, [Doc. 62], Page 10).

                                                   15
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 16 of 18 PageID 4532



  process in this case and for which no Rule 26 report was furnished. NM claims that Mr. Staple lied

  about his occupational history and level of income, and Mr. Labecki opines that NM would not

  have issued the insurance policy had it known the true information. Again, he is rendering an

  opinion since he first became involved after NM denied the claim.

         Mr. Labecki’s opinions draw myriad conclusions about Mr. Staple, stating that (1) he

  deliberately withheld the fact he was disbarred (even though never asked); (2) he deliberately

  mispresented his income level to convince NM to sell him the amount of life insurance he

  purchased; and that (3) the agent of Northwestern Mutual, Aubrey Rosser, was unaware of either

  the change in occupation, or his change in jobs. He will also offer opinions, based upon Florida

  Statutes § Section 627.409, on the particular elements necessary to prevail on NM’s rescission

  claim, which are most certainly “legal opinions” like those NM claims Mr. Beverly included in his

  report. Note, while NM looks to Mr. Labecki as its expert, it never designated him as one, and

  never filed a report signed by him, as required by the Case Management Order.

         To the extent the Court permits Mr. Labecki to testify, expert testimony in response is

  highly appropriate. Mr. Beverly is highly qualified to render an opinion concerning the

  insurance application process. His background is in training agents and adjusters who look to

  Mr. Beverly to become licensed. Mr. Beverly addresses the fact that the application which NM

  claims was falsified was clearly forged, a fact not mentioned in NM’s motion for summary

  judgment. He also discusses the terribly flawed process used by NM to obtain the application

  which created the opportunity for NM to contest coverage at a time Mr. Staple was unable to

  defend himself. Mr. Beverly places the life insurance application process in its appropriate

  context – the integrity of the application is paramount because the insured is not around to

  defend against attacks such as the one made here. When that integrity is compromised, for




                                                  16
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 17 of 18 PageID 4533



  example when a NM agent requests a signature without showing the insured the application, NM

  has no right to rely upon the application.

         In his deposition, NM employee Aubrey Rosser admitted that protocol was not followed,

  which included presenting the completed application to its insured to confirm the information

  taken down by the agent. Described as “our protocol,” Mr. Beverly can trace the documents

  exchanged to show how NM is relying upon its own errors as the basis of its claim for rescission.

  While the opinions offered by Mr. Beverly might also be relevant to a subsequent “bad faith”

  suit, that does not mean they are irrelevant to the instant dispute in which NM itself has placed

  into issue the information known by its agents, the integrity of the application upon which it

  relies, and the materiality of the information which NM now claims was so important to its

  decision but which it never requested or already knew.

         Undoubtedly, Mr. Beverly’s opinion is not flattering to NM. That is not the test under

  Daubert. His opinions are based upon the facts of this case, reliable, and extremely helpful to lay

  persons who do not deal with life insurance applications on a daily basis nor understand the

  complexities of underwriting and application completion.

  III.   CONCLUSION

         For the afore-mentioned reasons, PLAINTIFF/COUNTERCLAIM DEFENDANT, Cheryl

  Staple, prays the Court deny Defendant’s motion and award Mrs. Staple and any all other relief

  the Court deems just and equitable.

                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 4rd day of January 2019, the foregoing has been

  served to Jake Monk, Esquire and John E. Meagher, Esquire, SHUTTS & BOWEN, LLP, 200




                                                  17
Case 8:17-cv-03066-MSS-TGW Document 66 Filed 01/04/19 Page 18 of 18 PageID 4534



  S. Biscayne Blvd., Suite 4100, Miami, Florida 33131, via email transmission.


                                          CORLESS BARFIELD TRIAL GROUP, LLC

                                          /S/ Theodore A. Corless_______
                                          THEODORE A. CORLESS, ESQUIRE
                                          Florida Bar #: 176192
                                          MARY CATHERINE LAMOUREUX, ESQUIRE
                                          Florida Bar #: 872288
                                          6812 W. Linebaugh Avenue
                                          Tampa, Florida 33625
                                          Telephone: (813) 258-4998
                                          Facsimile: (813) 258-4988
                                          Primary email: service@corlessbarfield.com
                                          Attorneys for Plaintiff/Counter-Defendant




                                                18
